t c memo united_states tax_court thomas louis mitchell petitioner v commissioner of internal revenue respondent docket no filed date thomas louis mitchell pro_se thomas l fenner for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax_year deficiency sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties filed a stipulation of settled issues which was amended by agreement of the parties at trial the sole issue remaining after concessions is the amount and character of losses sustained by petitioner on the foreclosure of various partnership interests in findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the supplemental stipulation of facts and the attached exhibits at the time of filing the petition petitioner resided in round rock texas ownership and foreclosure in petitioner acquired limited_partnership interests in a partnership named farmout both individually and under the name m a interest in petitioner acquired limited_partnership interests in three partnerships dime box no ii dime box no iii and cag farmout petitioner owned interests in dime box no iii individually and under the name m a interest we will refer to farmout dime box no ii dime box no iii and cag farmout collectively as the partnerships the partnerships were engaged in the activity of drilling oil_and_gas wells prior to the year in issue petitioner used portions of his interests in the partnerships as collateral for loans petitioner used his interests in farmout as collateral for one loan in an amount not in the record1 and used his interests in the remaining partnerships as collateral for another loan in the amount of dollar_figure petitioner owned the partnerships and used the partnership interests as collateral in the following percentage amounts in his trial memorandum petitioner asserts that the loan for which the farmout interests served as collateral was equal to dollar_figure we have no sworn testimony or other evidence to support this claim and in any event the amount of the loan is unimportant to the resolution of the issue in this case partnership pet m a owned used as collateral db ii db iii pet db iii m a cag respondent has conceded that petitioner used as collateral his entire_interest in farmout both the interest held in his name and the interest held in the name of m a interest and percent of his interest in dime box no iii held in the name of m a interest see infra note thus petitioner pledged percent of farmout held in petitioner's name percent of farmout held in the name of m a interest percent of dime box no ii dollar_figure percent of dime box no iii held in petitioner's name percent of dime box no iii held in the name of m a interest and percent of cag farmout in the holders of the loans foreclosed on the portions of petitioner's interests in the partnerships that secured the loans at the time of foreclosure the fair_market_value of petitioner's foreclosed interests in the dime box no ii dime box no iii and cag farmout partnerships collectively was dollar_figure basis and capital_account prior to the foreclosures the only property petitioner contributed to the partnerships was cash similarly the only property the partnerships distributed to petitioner was cash the following table shows adjustments to petitioner's capital accounts in the partnerships during the year in issue as reflected on the schedules k-1 name pet m a db ii db iii pet db iii m a cag cap acct beginning dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ord income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure distributions dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cap acct ending cap ownership beginning cap ownership ending dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the schedules k-1 are inconsistent with the findings as to the amount pledged as collateral and foreclosed on as shown in the previous table see infra note for each partnership_interest the beginning capital_account balance reflects the intangible drilling costs idc incurred and deducted by the partnership opinion amount of loss we must first decide the amount of the loss that petitioner incurred as a result of the foreclosure of his partnership interests in the notice_of_deficiency respondent took the respondent concedes that petitioner had a loss equal to his basis rather than a gain even though respondent also concedes that the fair_market_value of petitioner's interests in dime box no ii dime box no iii and cag farmout exceeded his bases in those interests cf correra v commissioner tcmemo_1997_356 the finding of fact as to the fair_market_value of petitioner's foreclosed interests in the dime box no ii dime box no iii and cag farmout partnerships collectively is based continued position that petitioner's loss deduction was limited to his basis in the partnership interests which respondent computed using the schedules k-1 we accept the approach taken by respondent sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 the amount of the deduction is limited to the amount of the basis of the property prescribed by sec_1011 for determining the loss from the sale_or_other_disposition of the property sec_1_165-1 income_tax regs thus the key question concerns the bases of the properties involved petitioner agrees that his loss deduction is limited to basis but disputes respondent's method for computing basis petitioner first argues that for each partnership_interest he is entitled to a basis equal to the fair_market_value of that partnership_interest petitioner argues that when he pledged the partnership interests as collateral he relinquished total control_over those interests for the duration of the loan this in petitioner's view caused the basis to be equal to fair_market_value since the fair_market_value of the partnership interests was equal to dollar_figure at the time of the foreclosure petitioner continued on a stipulation of the parties the parties did not stipulate or present any other evidence as to the fair_market_value of petitioner's interests in the farmout partnership believes he is entitled to a dollar_figure loss deduction all of the properties with respect to which petitioner sustained losses were partnership interests in general the adjusted_basis of a partner's interest in a partnership equals the amount of money and the adjusted_basis of property contributed by the partner to the partnership increased by the partner's_distributive_share of partnership income and certain other_amounts and decreased by distributions and the sum of the partner's_distributive_share of partnership losses and certain other expenditures sec_705 petitioner's contentions notwithstanding there is no provision in the code allowing a partner a stepped-up_basis in his partnership_interest as a result of its being pledged as collateral thus we reject petitioner's argument that the basis of each partnership_interest was equal to its fair_market_value petitioner next argues in the alternative that respondent's computation of basis is wrong in any event first petitioner argues that respondent improperly relied on the schedules k-1 in computing basis second petitioner argues that respondent double counted idc in making that computation at trial petitioner also argued that he was entitled to a loss deduction of dollar_figure -- the difference between the dollar_figure loan secured_by the dime box no ii dime box no iii and cag farmout partnership interests and the dollar_figure fair_market_value of those interests at foreclosure on brief petitioner merely maintains that the loss is equal to dollar_figure for the same reason we reject petitioner's argument at trial identified supra note that his loss was equal to dollar_figure petitioner argues that it was arbitrary for respondent to rely on the schedules k-1 to compute basis especially in light of the instructions to form_1065 which indicate that the capital_account information provided on the schedule_k-1 may not be determinative of basis the instructions to form_1065 merely reflect that basis and capital_account are frequently not equal as for example where property as distinguished from cash is contributed to or distributed from a partnership in such circumstances taxpayers may not rely on capital_account as a substitute for basis however these instructions do not foreclose the use of schedules k-1 in appropriate circumstances to compute basis most importantly for petitioner if we did not rely on the schedules k-1 there would be insufficient evidence of basis on this record and petitioner would not be entitled to any loss deduction see blocker v commissioner tcmemo_1992_725 affd without published opinion 25_f3d_1043 5th cir in the circumstances of this case the schedules k-1 provide an accurate measure of basis although contributions and distributions of property as distinguished from cash can cause the capital_account and basis in a partnership_interest to diverge no such divergence occurred in this case because in general to determine a partner's capital_account balance the fair_market_value of property that is contributed by or distributed to the partner is added to or subtracted from his existing capital_account balance see eg sec_1 a b iv b income_tax regs by contrast to continued petitioner contributed only cash to the partnerships and received only cash as distributions moreover petitioner agrees that the schedules k-1 accurately reflect the amount of the beginning capital_account balances income distributions and ending capital_account balances for the year in issue therefore each capital_account balance accurately reflects petitioner's basis in the respective partnership petitioner also argues that his adjusted_basis should not be reduced by his distributive_share of idc petitioner agrees that all of the partnerships took deductions for idc and that the capital_account balances on the schedules k-1 reflect a downward adjustment due to idc the following table sets out the beginning capital_account balances for the year in issue for each of the partnership interests with and without the effects of idc cap acct with idc cap acct w out idc name dime box ii dollar_figure dime box iii pet big_number dime box iii m a cag farmout big_number farmout pet dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure farmout m a not available in petitioner's view however because idc is counted in calculating each partnership's income it is not proper to count continued determine a partner's adjusted_basis in the partnership_interest the adjusted_basis of contributed or distributed property is added to or subtracted from his adjusted_basis in the partnership_interest see eg sec_722 sec_733 idc in calculating petitioner's basis in each partnership thus petitioner argues that respondent's reliance on the schedules k-1 results in a double counting of idc improperly reducing petitioner's basis this view is incorrect in general deductible items reduce both the partnership's taxable_income and each partner's basis in the partnership pursuant to sec_703 a partnership computes its taxable_income in the same manner as an individual except that certain items must be stated separately and certain deductions are not allowed idc is an item that must be stated separately sec_1_702-1 income_tax regs thus in determining his income_tax petitioner must take into account his distributive_share of loss due to idc sec_702 pursuant to sec_705 a partner's adjusted_basis in his partnership_interest is increased by the partner's_distributive_share of taxable_income of the partnership and decreased by the partner's_distributive_share of losses of the partnership thus petitioner's adjusted_basis in each partnership_interest was properly increased by petitioner's distributive_share of taxable_income of the partnership net of petitioner's distributive_share of idc the deduction for idc affects both petitioner's ultimate distributive_share of partnership income and petitioner's basis in the partnership_interest thus reliance on the schedules k-1 does not result in an improper double counting on brief respondent relied on the schedules k-1 in computing petitioner's basis by taking the capital_account balance at the beginning of the year and adding partnership income received during the year respondent's computation represents a concession of sorts because it produces the largest possible basis to which petitioner may be entitled since it does not account for any distributions that may have occurred during the year we will accept respondent's computation of basis in this case petitioner's challenges are unavailing and petitioner has offered no other evidence from which we might compute basis thus we accept respondent's approach and petitioner's basis in each of the partnership interests is set out in the following table name basis beginning cap acct income dime box no ii dollar_figure dime box no iii petitioner dollar_figure dime box no iii m a dollar_figure cag farmout dollar_figure farmout petitioner dollar_figure farmout m a dollar_figure further in some cases only portions of petitioner's interests were actually pledged as collateral and foreclosed on so that petitioner's loss deduction is limited to the following amounts respondent uses the schedules k-1 stipulated into evidence to compute basis and petitioner agrees as to the accuracy of the schedules k-1 however in three instances the schedules k-1 fail to reflect the effect of the foreclosures upon petitioner's ownership of certain partnership interests namely the farmout interest held in petitioner's name the farmout continued name basis of p's interest foreclosed on loss dime box no ii dollar_figure dime box no iii pet dollar_figure dollar_figure dime box no iii m a dollar_figure cag farmout dollar_figure farmout pet dollar_figure farmout m a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure character of loss finally we must decide the character of the loss gain_or_loss on the sale_or_exchange of a partnership_interest is capital_gain except in certain circumstances involving unrealized_receivables and inventory sec_741 sec_751 respondent concedes that the foreclosure of each partnership_interest was a sale_or_exchange under which loss was realized and hence recognized continued interest held in the name of m a interest and the dime box no iii interest held in the name of m a interest according to the schedules k-1 petitioner owned the same percentage of each of these three partnerships at the end of as he did at the beginning which suggests that no foreclosures occurred with respect to these partnership interests during the year however the parties agree and we have found that foreclosures occurred during with respect to these interests the schedules k-1 are in this respect inconsistent the schedules k-1 notwithstanding respondent clearly concedes and we have found that petitioner suffered losses premised on the foreclosure of the following his entire_interest in farmout held in his name his entire_interest in farmout held in the name of m a interest and half of his interest in dime box no iii held in the name of m a interest sec_1001 a - c 311_us_504 petitioner argues that the irs regulations and publications state that the sale_or_exchange of an interest in oil or gas produces ordinary not capital_gain or loss however the interests foreclosed herein were not interests in oil or gas but partnership interests petitioner has presented no evidence of unrealized_receivables or inventory held by the partnerships and thus the losses in issue in this case are capital losses to reflect the foregoing decision will be entered under rule
